F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              OCT 2 1998
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 CHRISTIAN NJOKU,

          Plaintiff - Appellant,
 v.

 HOLIDAY INNS, INC., sued as:
 Holiday Inn, Inc., a corporation of the
 state of Tennessee; SAM J.                               No. 98-5007
 FRIEDMAN, an Oklahoma limited                      (D.C. No. 97-CV-120-K)
 partnership d/b/a Tulsa Motels, Ltd.;           (Northern District of Oklahoma)
 AKRUM BEN KHAYAL, an
 Oklahoma limited partnership d/b/a
 Tulsa Motels, Ltd.; BYRUM
 TEEKELL, an Oklahoma limited
 partnership d/b/a Tulsa Motels, Ltd.,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before ANDERSON, McKAY and LUCERO, Circuit Judges.




      *
         The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
       Christian Njoku appeals the dismissal of his employment discrimination

lawsuit. According to Mr. Njoku, the district court erred in dismissing his case

without prejudice for the failure of his counsel to attend a pre-trial conference and

to submit a pre-trial order. We do not address his argument to this effect,

however, because it is plain from the face of the district court’s order that

dismissal was based on two separate grounds: first, “[f]or good cause shown”;

second, and “[f]urther, . . . for the failure of Plaintiff’s Counsel to attend the pre-

trial conference and failure to submit a proposed pre-trial order.” 1 Because Njoku

has not appealed the first of these grounds for dismissal, we must affirm the

disposition below. See Berna v. Chater, 101 F.3d 631, 633 (10th Cir. 1996)

(citing Murrell v. Shalala, 43 F.3d 1388, 1389-90 (10th Cir. 1994)).

       Njoku makes no argument that the district court’s dismissal for “good cause

shown” is synonymous with its dismissal for failure to attend the pre-trial

conference and to submit a pre-trial order. Given the plain language of the

district court’s order of dismissal, and in the absence of any showing to the

contrary, we presume the two grounds for dismissal are, as they appear, separate

and distinct. Whatever the merits of the second grounds for dismissal, the first




       1
         Contrary to his obligations under 10th Cir. R. 10.3.1, Njoku fails to include in
the record on appeal “the decision or order from which the appeal is taken.” In this case,
however, the appellee has corrected Njoku’s deficiency. See Appellee’s App. at 1.

                                           -2-
grounds must stand in the absence of an appeal, and the disposition of the district

court be thereby upheld. See id.

      AFFIRMED.

      The mandate shall issue forthwith.

                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                        -3-